Citation Nr: 0840298	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for viral bronchitis, 
claimed as a lung condition.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 22, 1996 to 
December 6, 1996,  from February 22, 2001 to August 21, 2001, 
and from December 2003 to March 2005.  She also served in the 
United States Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
denied a claim for service connection for viral bronchitis, 
claimed as a lung condition, and a December 2006 RO decision, 
which granted service connection for a lumbosacral strain and 
assigned an evaluation of 10 percent, effective March 9, 
2005.  The Board issued a remand in April 2008 in order to 
schedule the veteran for a hearing. 

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.  In addition, the Board notes that the medical 
records submitted since the issuance of the December 2006 
statement of the case (SOC) are irrelevant in that they do 
not address the issue of a diagnosis of or treatment for 
viral bronchitis or any other claimed lung condition. 

The Board acknowledges that the veteran indicated on her 
December 2006 VA Form 9 Appeal that she wanted to appeal the 
following issues: lung condition, back, tinnitus, headaches, 
neuropathy of the hand, and post-traumatic stress disorder 
(PTSD).  The Board notes that the issue of entitlement to 
service connection for viral bronchitis (claimed as a lung 
condition) was the only issue included in the December 2006 
SOC.  Therefore, the other issues are not currently on appeal 
before the Board.  

In addition, with regards to the veteran's claim for PTSD, 
the veteran was granted service connection in an April 2007 
rating decision.  The veteran's claims for service connection 
for tinnitus, headaches, and peripheral neuropathy of the 
bilateral hands were denied in the April 2007 rating 
decision.  The veteran did not submit a notice of 
disagreement (NOD) with the April 2007 decision, with regards 
to these issues.  

The Board also notes that the veteran was denied service 
connection for back pain, to include low back and cervical 
strain in a December 2005 rating decision.  In March 2006, 
the veteran indicated that she disagreed with the denial of 
her claim for service connection with regards to her low 
back.  A NOD was never submitted with regards to her claimed 
cervical strain.  Later in March 2006, the veteran submitted 
a new claim for service connection for an upper back 
disability.  In a statement submitted in November 2006, she 
indicated that she wanted to file a claim for service 
connection for a neck disability.  The veteran's claim to 
reopen her previously denied cervical strain has yet to be 
adjudicated.  As such, the Board refers this issue back to 
the RO for consideration. 

The issue of entitlement to an evaluation in excess of 10 
percent disabling for a service-connected lumbosacral strain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have viral bronchitis, or a current lung condition, that is 
etiologically related to a disease, injury, or event in 
service.

CONCLUSION OF LAW

The veteran does not have viral bronchitis or a current lung 
condition that was incurred in or aggravated by service, nor 
may a lung disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

A VCAA letter dated in October 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  The veteran has at no time referenced 
outstanding, available medical records that she wanted VA to 
obtain or that she felt were relevant to the claim.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a general VA examination in August 
2005.  The examiner reviewed the claims folder and examined 
the veteran.  In October 2005, the veteran was provided a VA 
examination for respiratory diseases.  To the extent that 
this examination was intended to clarify whether or not the 
veteran had a current lung disability, the Board finds this 
examination and opinion to be thorough and complete.  

The Board acknowledges that the veteran's entire claims 
folder was not reviewed at the October 2005 VA examination.  
In this regard, the Board has considered the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), wherein the Court held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  However, the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997).  In Snuffer, the Court affirmed the 
Board's denial of a claim for a compensable rating for post-
operative hernia residuals, even though the Board relied on 
the opinion of a VA examiner who did not review the 
appellant's claims file.  That examiner had noted the 
presence of a faint surgical scar, but found no evidence of 
recurrence of the appellant's hernia on physical examination.  
The Court concluded that the Board had not erred in relying 
on this opinion because there was no medical evidence in the 
record otherwise suggesting that the criteria for a 
compensable rating had been met, and a review of that file 
would not have changed the objective findings noted in the 
examination.

In this case, the VA examiner obtained a history from the 
veteran, which appears substantially accurate, and the 
examiner undertook a physical examination and appropriate 
diagnostic studies. As will be discussed in greater detail 
below, the examiner noted that the veteran's VA medical 
records were reviewed, to include a current chest x-ray 
report, took into account the veteran's respiratory 
complaints and reported history, and examined the veteran.  
In addition, the Board notes that this examination addressed 
the issue of whether or not the veteran has a current lung 
condition.  Therefore, as the examiner had access to all 
recent treatment records concerning a current lung condition, 
the Board finds these examination reports and opinions are 
sufficient upon which to base a decision with regards to the 
issue of whether the veteran had a current lung condition.  

The Board is cognizant that the examiner did find that, 
although the veteran's viral bronchitis had resolved, she did 
experience a residual cough resulting in persistent 
intercostal muscle strain.  Thus, the Board has considered 
whether or not a medical opinion must be obtained as to 
whether the viral bronchitis that resulted in a residual 
cough and muscle strain is related to service.  However, as 
will be discussed below, the record is missing critical 
evidence indicating that the claimed viral bronchitis may be 
associated with military service.  Specifically, there is no 
continuity of symptomatology between the symptoms she 
currently experiences and any symptoms present in service, 
and no competent evidence otherwise suggesting a relationship 
to service.  Therefore, an examination is not warranted under 
the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

The veteran is seeking service connection for viral 
bronchitis.  Essentially, she contends that, while on active 
duty in Iraq, she was exposed to burning garbage on a regular 
basis and began coughing frequently and experiencing 
congestion.  See hearing transcript, July 2008.  She asserts 
that she began coughing up discolored mucous about a week and 
a half after she returned from Iraq.  Id.  She asserts that 
she currently experiences shortness of breath.  Id.  It has 
also been implied by the veteran's representative that the 
veteran's immune system could have been compromised, due to a 
series of immunizations or vaccinations she received during 
service, pre-disposing her to bronchial problems.  Id.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for viral bronchitis as the disability is shown to 
have been acute and to have fully resolved prior to the 
filing of this claim.  Furthermore, the preponderance of the 
evidence is against granting service connection for residual 
cough with intercostal muscle strain as the weight of the 
evidence is against finding that the viral bronchitis had its 
onset in service or is otherwise related to service.

In this regard, a review of the veteran's service medical 
records reflects no complaints, treatment, or diagnoses of 
respiratory disability or lung problems.  With regards to the 
veteran's statements that she was exposed to fumes from 
burning garbage during active duty, the Board recognizes that 
the veteran was awarded service connection for PTSD based on 
a finding that she came under attack in service.  In Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  Therefore, the Board notes that the veteran's 
description of being subject to fumes from burning garbage in 
Iraq is consistent with the circumstances, hardships, or 
conditions of her service.  Thus, under 38 U.S.C.A. § 1154(b) 
(West 2002), her description of such exposure and her reports 
of coughing and experiencing congestion while being exposed 
are presumed credible.

However, as to her reports of symptoms she experienced after 
her return from Iraq, the Board notes that the presumption 
afforded 38 U.S.C.A. § 1154(b) does not extend to such 
reports, and her credibility in that regard is to be 
evaluated by the Board under the general evidentiary standard 
set forth in 38 U.S.C.A. § 5107(b).

With respect to granting service connection on a direct 
basis, the threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in her claim and her description of her symptoms, the 
competent medical evidence of record does not show the 
veteran to currently have viral bronchitis or another lung 
condition of any kind.  

In a May 2005 VA treatment record, the veteran was noted as 
having clear lungs.  In a July 2005 VA treatment record, the 
veteran was noted as having good airflow in all fields, with 
regards to her lungs, and no rhonchi/rales/wheeze.  

On August 22, 2005, the veteran underwent a general VA 
examination.  The examiner reviewed the claims folder and the 
veteran's medical complaints.  Examination of the lungs 
revealed clear vesicular breath sounds with normal excursion 
and no tachypnea. 

On August 26, 2005, the veteran sought treatment at the VA 
for complaints of chest congestion and expectorating small 
amounts of yellow secretion.  The veteran was noted as having 
good airflow in all fields, with regards to her lungs, and no 
rhonchi/rales/wheeze.  She was diagnosed with viral 
bronchitis.  

In October 2005, the veteran underwent a VA examination 
specifically for her complaints of a respiratory condition.  
Chest x-rays from this examination revealed  clear lungs, 
normal cardiac and mediastinal contour, and no evidence of 
pneumonia, pneumothorax, pleural effusion, or pulmonary 
edema.  It was noted that the findings revealed an 
unremarkable chest radiograph.  Upon review of the veteran's 
VA medical records and consideration of her complaints of 
current tightness in her chest, the examiner found that the 
veteran has resolved viral bronchitis with no residual 
impairments, other than persistent intercostal muscle strain 
from coughing.  

Therefore, as the veteran's viral bronchitis was noted as 
being resolved in October 2005, the October 2005 chest x-ray 
report was unremarkable, and the claims folder contains no 
medical evidence to the contrary, the Board finds that the 
veteran does not have a current diagnosis of viral bronchitis 
or a respiratory condition of any kind.  Thus, without a 
current diagnosis, there may be no service connection for 
viral bronchitis or a respiratory condition on a direct 
basis.

The Board has considered the holding in McLain v. Nicholson, 
21 Vet. App. 319 (2007), in which the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  However, as the 
veteran was diagnosed with and treated for viral bronchitis 
in August 2005, the veteran's viral bronchitis was 
specifically noted as being resolved in the October 2005 VA 
examination report, and there is no evidence that the veteran 
was diagnosed with or treated for viral bronchitis, or a lung 
condition of any kind, since August 2005, the veteran has not 
demonstrated that she had viral bronchitis or a lung 
condition at any time since time she filed her claim for 
service connection in October 2005. 

The Board acknowledges that the veteran was noted at the 
October 2005 VA examination as having residual impairment 
from her viral bronchitis in the form of persistent coughing 
with resulting intercostal muscle strain.  Thus, although the 
VA examiner found no evidence of a viral bronchitis, there 
were findings of other current disability resulting from the 
bronchitis.  Nevertheless, the Board finds that the evidence 
of record still does support a grant of service connection 
for that disability, as the claims folder contains no 
credible lay or medical evidence relating the viral 
bronchitis to military service.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  The record reflects that the veteran testified at 
her personal hearing that she experienced some coughing and 
shortness of breath while in Iraq and immediately following 
her return from work.  As noted, she is presumed credible 
with respect to her testimony as to the conditions of her 
service in Iraq pursuant to 38 U.S.C.A. § 1154(b), and this 
presumption extends to her reports of coughing and shortness 
of breath while being exposed to fumes.  

However, as to her symptoms following her return from Iraq, 
the Board notes a July 2005 outpatient treatment record, 
which reveals that she specifically denied experiencing any 
cough or shortness of breath at that time.  Her subsequent 
August 2005 VA examination was negative for any such 
symptoms.  She was subsequently treated for viral bronchitis 
later in August 2005, but reported only a several day history 
of chest congestion and other symptoms at that time.  During 
her subsequent October 2005 VA examination, she reported no 
history of respiratory complaints in service.  Thus, given 
the inconsistencies between her recent testimony, and the 
reports offered during the course of examination, the Board 
finds her assertions of a continuity of symptomatology 
between service and her diagnosis of viral bronchitis to not 
be credible.  

Furthermore, although she believes the viral bronchitis 
developed as a result of breathing fumes from burning garbage 
in Iraq or a series of immunizations she underwent during her 
active duty service, no medical evidence has been submitted 
to support these contentions.  The veteran can attest to 
factual matters of which she had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding diagnosis or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, as there is 
no credible lay or medical evidence associating the episode 
of viral bronchitis to service, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for any residuals of that viral bronchitis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
viral bronchitis, to include any current residuals thereof, 
or for a lung condition of any kind.  As there is not an 
approximate balance of evidence, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for viral bronchitis, 
claimed as a lung condition, is denied.




REMAND

In a December 2006 rating decision, the RO granted the 
veteran's claim for service connection for a lumbosacral 
strain and assigned a 10 percent evaluation, effective March 
9, 2005.  On her December 2006 VA Form 9 Appeal, the veteran 
indicated that she disagreed with the RO's decision with 
regards to her back claim.  As it appears that the veteran 
was attempting to express disagreement with the disability 
rating assigned to her service-connected lumbosacral strain 
disability in the recent RO decision, the veteran should be 
afforded a SOC addressing this issue.  The claim must now be 
remanded to allow the RO to provide the veteran with an 
appropriate SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a SOC as 
to the issue of entitlement to a 
rating in excess of 10 percent 
disabling for her service-
connected lumbosacral strain.  
The veteran should be informed 
that she must file a timely and 
adequate substantive appeal in 
order to perfect an appeal of 
this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely 
substantive appeal is not filed, 
the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


